Citation Nr: 0416045	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based on the 
appellant's need for aid and attendance of another person.   

2.  Entitlement to special monthly pension at the housebound 
rate.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to 
February 1946.  He died in February 1994.  The appellant is 
the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to special 
monthly pension based upon the need for regular aid and 
attendance or at the housebound rate.  In February 2003, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in May 2003.  In September 2003, 
the substantive appeal (VA Form 1-9) was received and the 
current appeal ensued.  

The issue of entitlement to special monthly pension at the 
housebound rate being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The appellant is unrepresented in this case.  


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  

2.  The objective medical evidence does not show that the 
appellant requires the daily assistance of another to perform 
the activities of daily living or to protect herself from the 
dangers of his environment, without which she would require 
nursing home or other institutional care.


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the appellant was provided notice in a June 
2002 letter (prior to the adjudication appealed) and in the 
SOC issued in May 2003 regarding the evidence needed to 
substantiate the claim, the evidence she should provide, the 
evidence VA would obtain and to otherwise submit any relevant 
evidence.  All that the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless.  

As to the duty to assist claimants as required by the VCAA, 
it appears all relevant records have been obtained and 
associated with the claims file regarding the claim for aid 
and attendance benefits.  The record also shows the appellant 
was examined for VA purposes.  

II.  Special Monthly Pension-Aid and Attendance Benefits  

Under 38 U.S.C.A. § 1541(d)(2), where an otherwise eligible 
surviving spouse is in need of regular aid and attendance, an 
increased rate of pension is payable.  A person is considered 
in need of regular aid and attendance of another if such 
person is (1) a patient in a nursing home or (2) helpless or 
blind, or so nearly helpless or blind as to need or require 
the regular aid and attendance of another.  38 U.S.C.A. § 
1502(b) (West 2002); 38 C.F.R. § 3.351.  A surviving spouse 
will be considered to be in need of regular aid and 
attendance if she (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
ad and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress herself or to keep herself ordinarily clean and 
presentable; an inability to feed herself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a).

An undated VA examination for aid and attendance, was 
submitted in connection with the appellant's claim.  The 
appellant was accompanied to the place of examination.  She 
was alert and of good general appearance.  She had no 
restrictions of the upper extremities, and her ability for 
self feeding, buttoning of clothing, and attending to the 
needs of nature, were described as normal.  She was described 
as having restrictions of the lower extremities due to 
weakness as a result of peripheral vascular disease.  Her 
spine, trunk, and neck were within normal limits.  The 
examiner indicated that she had weakness due to chronic renal 
failure, coronary artery disease, and congestive heart 
failure.  She was noted to not be able to walk without the 
assistance of another person.  The pertinent diagnoses 
included hypertensive vascular disease, coronary artery 
disease, and chronic renal failure.  The examiner indicated 
that the appellant required the daily personal, health care 
services of a skilled provider without which she would 
require hospital, nursing home, or other institutional care.  

The RO then apparently scheduled the appellant for an 
examination, which was conducted in October 2002.  She was 
accompanied to the examination by her sister, and a history 
of long-standing diabetes, elevated blood pressure, and an 
April 1999 myocardial infarction was noted.  The appellant 
also claimed to suffer from kidney disease and to receive 
injections for low hemoglobin.  The appellant arrived at the 
examination by car.  She was not hospitalized and had not 
been bedridden and exhibited no major visual problems.  The 
examiner indicated that she appeared capable of managing her 
own benefit payments.  

During a typical day the appellant related she usually got up 
at 7 am, attends to the wants of nature, cleans and dresses 
herself, and eats breakfast unassisted.  She later takes her 
medication, watches TV, and helps her sister with household 
chores.  She would then consume a midday meal prepared by her 
sister, nap and may take a second shower around 3 pm.  Dinner 
is consumed around 6 pm., and she would go to sleep around 
8pm.  

Physical examination revealed the appellant to be well 
groomed, clean and in casual attire.  She was well developed 
and had erect posture.  She was well nourished and had a 
normal gait.  Her blood pressure was 140/80, 150/84, and 
160/80.  She had no restrictions of the upper extremities 
that prevented her from self-feeding, fastening of clothing, 
bathing or toileting.  She was noted to attend to the 
activities of daily living without assistance.  She had no 
lower extremity restrictions and was able to walk well with 
adequate propulsion and balance.  There were no limitations 
of motion or deformities of the spine.  The examiner also 
indicated that she was able to walk without the assistance of 
another person and was able to walk a range of 200 to 350 
feet at a normal pace without tiring.  She used no mechanical 
aid to assist in walking.  She was able to leave her house to 
attend medical appointments, go to the pharmacy, and go to 
the supermarket, although she would be accompanied by her 
sister on these trips.  The diagnoses were diabetes mellitus, 
type II, arterial hypertension, under treatment, controlled, 
and history of myocardial infarction.  

Private treatment records dated from June 2000 to 
October 2002 were obtained and associated with the claims 
folder.  These records show ongoing treatment for the 
appellant's cardiac condition.  

The Board has thoroughly reviewed the evidence of record in 
light of the appellant's contentions.  The most recent 
evidence shows the appellant does not meet the criteria to 
warrant aid and attendance benefits.  She has not contended, 
nor has she presented evidence that she is blind or nearly 
blind based on VA criteria.  She is not in a nursing home, 
she is able to feed herself, bathe unassisted, eat and go to 
the restroom unassisted and is also able to walk in and out 
of her home unassisted.  The medical evidence of record does 
not show that she is unable to protect herself from the 
hazards or dangers incident to her daily environment.  She 
shops and goes to medical appointments, accompanied by her 
sister.  She is even able to assist her sister in household 
chores.  Since the appellant is able to basically care for 
her daily needs, is not in a nursing home and is not blind, 
the preponderance of the evidence is against entitlement to 
special monthly pension based on the need for aid and 
attendance.  


ORDER

Entitlement to special monthly pension based on the 
appellant's need for aid and attendance is denied.  





REMAND

An appellant in receipt of non-service-connected pension may 
receive pension at the housebound rate if in addition to 
having a single disability rated 100 percent disabling; has 
additional disability or disabilities rated at 60 percent or 
more or is permanently housebound.  The requirement of 
"permanently housebound" will be considered to have been 
met when the appellant is substantially confined to such 
appellant's house (ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout the appellant's lifetime.  38 C.F.R. § 3.351(f) 
(2003).  

It is clear, therefore, that there are two ways to qualify 
for this benefit.  Both require that the appellant have a 
single disability rated as permanent and total (or 100 
percent disabling).  Although the appellant does not appear 
to be actually confined to her dwelling, it nevertheless 
remains the case that her disabilities have not been rated in 
determining her need for this benefit.  There is no rating 
decision showing ratings for the appellant's disabilities or 
the rating criteria applied by the RO.  The appellant has 
diabetes mellitus, coronary artery disease and apparently 
renal failure, any of which may potentially be evaluated as 
100 percent disabling.  

The Board lacks the medical evidence necessary to determine 
what the appropriate rating might be for any of these 
conditions.  Accordingly, appropriate examinations should be 
done.

While the Board regrets the delay, the issue of entitlement 
to special monthly pension at the housebound rate is remanded 
for the following:

1.  Ask the appellant whether she has had 
any treatment for any of her disabilities 
since 2002 and, if so, ask her for 
appropriate releases for the records.  
Those records should be requested and 
associate all records received with the 
claims file.

2.  Schedule the appellant for VA 
examinations to evaluate her diabetes 
mellitus, cardiac, and renal conditions.  
The claims file should be made available 
to each examiner, and each examiner is 
asked to review the claims file in 
connection with the examination.  All 
necessary testing should be accomplished, 
and all test results and necessary 
interpretations are to be associated with 
the examination reports.

3.  Review the claims file and the 
examination reports.  Assure that all 
necessary notice and development has been 
done.  If any examination report is 
incomplete or inadequate, obtain a 
complete report or adequate examination 
before proceeding.

4.  Evaluate all the appellant's 
disabilities.  Prepare a rating decision 
that lists all of the appellant's 
disabling conditions and assigns an 
appropriate diagnostic code and rating to 
each one.  

5.  If special monthly pension at the 
housebound rate remains denied, send the 
appellant a supplemental statement of the 
case (SSOC) and allow an appropriate 
period for response.  The SSOC must 
provide the diagnostic codes and 
diagnostic criteria for each of the 
appellant's evaluated disabilities.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



